Citation Nr: 0216420	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-05 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from June 1978 to August 1999.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for left 
ear hearing loss.

The Board notes that the veteran has raised a claim for 
service connection for tinnitus.  This claim is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran manifests left ear hearing loss disability which 
results from his exposure to acoustic trauma in service.


CONCLUSION OF LAW

Left ear hearing loss was incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he manifests a left ear hearing 
loss disability caused by his exposure to acoustic trauma in 
service.  He reports exposure to intense noises from tanks, 
guns, artillery, mortars, grenades, jets and helicopters 
during his 15+ year career as an infantryman.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  VA has defined competency of evidence as 
follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159(a) (2002).

The veteran's service personnel records confirm his duty as a 
rifleman, infantry unit leader and guard.  There is 
absolutely no question that his left ear hearing acuity 
gradually decreased over the course of his military career.  
His audiometric testing measured left ear puretone thresholds 
as follows:


Date
500 
hertz
1000 
hertz
2000 
hertz
3000 
hertz
4000 
hertz
07-77
10
5
0

0
07-83
15
10
10
15
20
05-84
5
0
0
0
15
07-84
5
0
0
15
25
12-86
10
5
10
5
20
03-88
5
0
10
20
25
12-88
0
-5
-10
-10
15
06-94
5
0
5
10
25
09-96
5
5
5
15
30
01-97
10
5
5
15
30
02-97
15
35
55
85
45
03-97
35
50
85
95
60
06-97
5
5
5
15
30
10-01-98
5
25
15
25
30
10-29-98

5
25
15
25
11-10-98
55
45
55
55
70

A March 1997 consultation noted the veteran's history of 
"noise exposure to weapons, grenades, explosives x 19 yrs" 
with complaint of occasional tinnitus.  At this time, he was 
advised to use hearing protection devices in "hazardous 
noise."

An August 2000 VA audiology examination revealed left ear 
pure tone thresholds as follows:  


5
5
5
35
35


A March 2002 audiology examination by Flagler Hearing 
Services revealed left ear pure tone thresholds as follows:


15
15
15
20
40

His speech recognition was 100 percent.  

By letter dated in April 2002, Rebecca Ninya, M.A., CCC-A of 
Flagler Hearing Services offered the following opinion:

The case history was positive for progressive 
hearing loss and tinnitus thought to be due to 
intense noise exposure while serving in the 
military.  [The veteran] served in the Marine 
Corp from 1978 to 1999 where he served in the 
infantry.  He was exposed to intense noise in 
the form of tanks, guns, artillery, grenades 
and mortars with only the occasional use of 
hearing protection.  No other non-military 
unprotected exposure to intense noise was 
reported.

Pure tone audiometric test results for the 
right ear revealed a mild sloping to moderate 
sensorineural hearing loss from 2000 to 8000 
Hz.  Test results for the left ear revealed a 
mild to moderate sensorineural hearing loss at 
4000 to 8000 Hz.  Speech test results were in 
agreement with pure tone findings.

Based on case history and above test findings 
it appears that [the veteran] has a hearing 
loss pattern commonly associated with intense 
noise exposure.  It is more likely than not 
that the hearing loss ... [the veteran] 
experiences is due to his military related 
noise exposure.

The Board finds that the evidence of record supports the 
finding and conclusion that the veteran manifests left ear 
hearing loss disability which results from his exposure to 
acoustic trauma in service.  His March 2002 private audiology 
examination revealed a left ear puretone threshold of 40 
decibels at 4000 Hertz which, pursuant to 38 C.F.R. § 3.385, 
constitutes a hearing loss disability per VA standards.  
Although VA audiology examination in August 2000 showed a 
left ear puretone threshold of 35 decibels at 4000 Hertz, the 
Board will resolve reasonable doubt in favor of the veteran, 
especially since the RO found it unnecessary to schedule 
further audiology examination.  There is also medical opinion 
from Rebecca Ninya, M.A., CCC-A which relates the veteran's 
left ear hearing loss disability to his known in-service 
exposure to acoustic trauma.  There is no competent medical 
opinion to the contrary.  See Hanson v. Derwinski, 1 Vet. 
App. 512 (1991) (a claimant is entitled to service connection 
where he/she submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record).  The Board, therefore, grants service 
connection for left ear hearing loss.

In so holding, the Board notes that the RO has rejected the 
opinion by Dr. Ninya as essentially a recitation of lay 
history which is unsupported by the evidence of record.  The 
RO cited the cases of Grover v. West, 12 Vet. App. 109, 112 
(1999) and Leshore v. Brown, 8 Vet. App. 406, 409 (1995) in 
support of its conclusion.  In Grover, the Court of Appeals 
for Veteran's Claims (Court) determined that a medical 
opinion was not competent where the examiner relied upon an 
inaccurate history of in-service foot fracture which was not 
reflected in the service medical records.  In Leshore, the 
Court stated that "evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'"  In the RO's view, Dr. 
Ninya's opinion was not competent because it failed to take 
into account "temporary threshold shifts" shown in service, 
failed to explain why there was uneven hearing loss in the 
right and left ears, and failed to exclude other causes, such 
as age, as the possible etiology of left ear hearing loss.

The Board notes that, unlike Grover, the lay history relied 
upon by Dr. Ninya in arriving at her opinion was both 
accurate and reliable.  In this respect, she reported that 
the veteran had a history that was positive for progressive 
hearing loss, positive for tinnitus, and positive to intense 
noise exposure, in the form of tanks, guns, artillery, 
grenades and mortars with only the occasional use of hearing 
protection, from approximately 1978 to 1999.  She also 
excluded any non-military related noise exposure as a 
possible cause.  Service medical records indeed show a 
progressive decrease in left ear hearing acuity in service, 
complaint of tinnitus, and history of "+ noise exposure to 
weapons, grenades, explosives x 19 yrs."  Thus, the opinion 
offered in this case is more akin to the situation in Harris 
v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000), where the 
Court of Appeals for the Federal Circuit held that medical 
opinion based on a veteran's lay account of preservice 
history, without review of contemporaneous clinical evidence 
or recorded history, constituted competent medical evidence.

The Board also notes that, unlike LeShore, Dr. Ninya enhanced 
the lay history provided by the veteran by providing her 
medical judgment that the veteran manifested "a hearing loss 
of pattern commonly associated with intense noise exposure."  
Furthermore, there is no legal requirement that a medical 
opinion exclude all possible causes, but rather a requirement 
to show that a service related cause is at least as likely as 
not the contributing factor.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, Dr. Ninya found it to be "more likely 
than not" that the veteran's hearing loss was related to his 
in-service acoustic trauma.  The Board must assume that Dr. 
Ninya considered all likely contributing factors in arriving 
at her opinion.  The Board further notes that the relevance 
of the "temporary threshold shifts" is dubious when in-
service audiometric findings themselves do not show a return 
to "normal" hearing but rather a decrease in left ear 
hearing acuity over the course of the veteran's military 
career.  See Hensley v. Brown, 5 Vet. App. 155, 157-60 (1993) 
(in- service audiometric findings showing a decrease in 
hearing acuity constitutes significant evidence of some 
degree of hearing loss).

In denying the claim, the RO relied upon medical treatise 
information for the proposition that the types of acoustic 
trauma that the veteran was exposed to in-service, such as 
impulse noise by firing a rifle, was not the type of chronic 
noise exposure that normally resulted in permanent hearing 
loss.  In the RO's view, the veteran did not experience the 
type of "intensity and duration" of noise exposure to cause 
his left ear hearing loss.  The RO also found that the 
veteran suffered from "temporary threshold shifts" in 
service, and that "many episodes" of such instances needed 
to occur before hearing loss became permanent.  The RO also 
determined that the differing extent of hearing loss in the 
right and left ears suggested an etiology other than noise 
exposure.

In some instances, statements conveying sound medical 
principles found in medical treatises may constitute 
competent medical evidence.  38 C.F.R. § 3.159 (2002).  It is 
well established, however, that medical opinion is required 
to determine the etiology of a hearing loss disability.  Arms 
v. West, 12 Vet. App. 188, 1999 (1999); Dean v. Brown, 8 Vet. 
App. 449 (1995).  The medical treatise information cited by 
the RO reflects the basic medical principle that hearing loss 
may be noise induced.  This medical principle was used by Dr. 
Ninya who determined that the veteran's demonstrated 
"pattern" of hearing loss was "commonly associated with 
intense noise exposure."  The RO, therefore, was required to 
provide a medical basis for rejecting Dr. Ninya's opinion.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The RO did not 
seek medical opinion, but rather indulged in an analysis 
regarding the intensity and duration of the veteran's noise 
exposure as well as the speed of onset and degree of hearing 
loss.  In doing so, the RO applied a medical principle to the 
particular facts of this case, and improperly substituted its 
own unsubstantiated medical opinion in violation of Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The RO also failed 
to produce any competent evidence to rebut the fact that in-
service audiometric findings evidenced that left ear hearing 
loss began in service.  See Hensley, 5 Vet. App. at 157-60.  
The Board, therefore, agrees with the veteran's 
representative that the RO's reliance on medical treatise 
information to deny this claim was improper.


ORDER

Service connection for left ear hearing loss is granted.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

